                      Case 2:20-cv-07072-MCS-JEM Document 1 Filed 08/06/20 Page 1 of 20 Page ID #:1



                      1        REBECCA ARAGON, Bar No. 134496
                               Raragon@littler.com
                      2        HOVANNES G. NALBANDYAN, Bar No. 300364
                               Hnalbandyan@littler.com
                      3        LAURA E. SCHNEIDER, Bar No. 326077
                               Lschneider@littler.com
                      4        LITTLER MENDELSON, P.C.
                               633 W. Fifth Street, 63rd Floor
                      5        Los Angeles, CA 90071
                               Telephone: 213.443.4300
                      6        Fax No.: 213.443.4299
                      7        Attorneys for Defendant
                               FREEDOMROADS, LLC (erroneously sued as
                      8        FREEDOMROADS, LLC d/b/a CAMPING
                               WORLD)
                      9

                   10
                                                     UNITED STATES DISTRICT COURT
                   11
                                                    CENTRAL DISTRICT OF CALIFORNIA
                   12
                               KAMELA WOODINGS, on behalf              Case No. 2:20-CV-07072
                   13          of herself and all other members of
                               the putative class,
                   14                                                  DEFENDANT FREEDOMROADS,
                                                                       LLC’S NOTICE OF REMOVAL OF
                   15                          Plaintiff,              CIVIL ACTION TO FEDERAL
                                                                       COURT
                   16                v.
                                                                       [28 U.S.C. §§ 1332, 1441, & 1446]
                   17          FREEDOMROADS, LLC d/b/a
                               CAMPING WORLD, a Minnesota              Complaint filed: June 25, 2020
                   18          Limited Liability Corporation, and      (Los Angeles Superior Court,
                               DOES 1 through 100, inclusive,          Case No. 20STCV24159)
                   19
                                               Defendants.             Trial Date: None Set
                   20

                   21

                   22

                   23

                   24

                   25

                   26
                   27

                   28
LITTLE R MEND ELSO N, P .C .
    633 WEST 5TH STREET
         63RD FLOOR
                                                                       1.
   LOS AN GELES, CA 90071
         213.443.4300
                                          DEFENDANT’S NOTICE OF REMOVAL OF CIVIL ACTION TO FEDERAL COURT
                      Case 2:20-cv-07072-MCS-JEM Document 1 Filed 08/06/20 Page 2 of 20 Page ID #:2



                      1        TO THE CLERK OF THE UNITED STATES DISTRICT COURT FOR THE
                      2        CENTRAL         DISTRICT        OF      CALIFORNIA,         PLAINTIFF         KAMELA
                      3        WOODINGS, AND HER ATTORNEYS OF RECORD:
                      4              PLEASE TAKE NOTICE that Defendant FREEDOMROADS, LLC
                      5        (erroneously sued as FREEDOMROADS, LLC d/b/a CAMPING WORLD)
                      6        (“Defendant”) removes the above-captioned action from the Superior Court of the
                      7        State of California, County of Los Angeles, to the United States District Court,
                      8        Central District of California, pursuant to 28 U.S.C. sections 1332(d) (Class Action
                      9        Fairness Act of 2005), 1441(b), and 1446 on the following grounds:
                   10          I.    STATEMENT OF JURISDICTION
                   11                1.     This Court has original jurisdiction over this action pursuant to the Class
                   12          Action Fairness Act of 2005 (“CAFA”), which vests the United States district courts
                   13          with original jurisdiction of any civil action: (a) that is a class action with a putative
                   14          class of more than a hundred members; (b) in which any member of a class of
                   15          plaintiffs is a citizen of a state different from any defendant; and (c) in which the
                   16          matter in controversy exceeds the sum or value of $5,000,000, exclusive of interest
                   17          and costs. See 28 U.S.C. § 1332(d). CAFA authorizes removal of such actions in
                   18          accordance with United States Code, title 28, section 1446. As set forth below,
                   19          this case meets all of CAFA’s requirements for removal and is timely and properly
                   20          removed by the filing of this Notice.
                   21          II.   VENUE
                   22                2.     This action was filed in the Superior Court for the State of California,
                   23          County of Los Angeles. Accordingly, venue property lies in the United States District
                   24          Court for the Central District of California, Western Division, pursuant to 28 U.S.C.
                   25          sections 84(c)(3), 1391, 1441, and 1446. Further, Plaintiff alleges the operative acts
                   26          took place in Los Angeles County. (See Declaration of Rebecca Aragon (“Aragon
                   27          Decl.”) ¶ 2, Exh. A (Plaintiff’s Complaint), ¶¶ 3-5. )
                   28
LITTLE R MEND ELSO N, P .C .
    633 WEST 5TH STREET
         63RD FLOOR
                                                                         1.
   LOS AN GELES, CA 90071
         213.443.4300
                                          DEFENDANT’S NOTICE OF REMOVAL OF CIVIL ACTION TO FEDERAL COURT
                      Case 2:20-cv-07072-MCS-JEM Document 1 Filed 08/06/20 Page 3 of 20 Page ID #:3



                      1        III.   PLEADINGS, PROCESS, AND ORDERS
                      2               3.      On June 25, 2020, Plaintiff Kamela Woodings (“Plaintiff”) filed a Class
                      3        Action Complaint against Defendant in Los Angeles Superior Court, titled: KAMELA
                      4        WOODINGS, on behalf of herself and all other members of the putative class, v.
                      5        FREEDOMROADS, LLC d/b/a CAMPING WORLD, a Minnesota Limited Liability
                      6        Corporation, and DOES 1-10, inclusive, bearing Case No. 20STCV24159 (the
                      7        “Complaint”). The Complaint asserts the following eleven causes of action: (1)
                      8        Unpaid Minimum Wages; (2) Unpaid Overtime; (3) Unpaid Meal Period Premiums;
                      9        (4) Unpaid Rest Period Premiums; (5) Final Wages Not Timely Paid; (6) Non-
                   10          Compliant Wage Statements; (7) Fraud; (8) Negligent Misrepresentation; (9) Breach
                   11          of Contract; (10) Accounting; and (11) Violation of California Business & Professions
                   12          Code §§ 17200, et seq. (Aragon Decl. ¶ 2, Exh. A, Complaint.)
                   13                 4.      On July 9, 2020, Defendant was served with the Complaint, Summons,
                   14          Alternative Dispute Resolution (ADR) Information Package, Voluntary Efficient
                   15          Litigation Stipulations; Civil Case Cover Sheet, Civil Case Cover Sheet Addendum
                   16          and Statement of Location, and Notice of Case Assignment – Unlimited Civil Case.
                   17          True and correct copies of the (1) Complaint, (2) Summons, (3) Alternative Dispute
                   18          Resolution Information Package, (4) Voluntary Efficient Litigation Stipulations; (5)
                   19          Civil Case Cover Sheet, (6) Civil Case Cover Sheet Addendum and Statement of
                   20          Location, and (7) Notice of Case Assignment – Unlimited Civil Case are attached to
                   21          the Declaration of Rebecca Aragon in Support of Defendant’s Notice of Removal
                   22          (“Aragon Decl.”), filed concurrently herewith. (See Aragon Decl. ¶ 2, Exh. A.)
                   23                 5.      On July 15, 2020, Plaintiff Kamela Woodings (“Plaintiff”) filed a proof
                   24          of personal service. (See Aragon Decl. ¶ 3, Exh B.)
                   25                 6.      On July 21, 2020, the Court Clerk filed the Court’s Initial Status
                   26          Conference Order, Minute Order, and Certificate of Mailing of same. (See Aragon
                   27          Decl. ¶ 4.)
                   28                 7.      On August 5, 2020, Defendant filed its Answer in the Superior Court of
LITTLE R MEND ELSO N, P .C .
    633 WEST 5TH STREET
         63RD FLOOR
                                                                          2.
   LOS AN GELES, CA 90071
         213.443.4300
                                             DEFENDANT’S NOTICE OF REMOVAL OF CIVIL ACTION TO FEDERAL COURT
                      Case 2:20-cv-07072-MCS-JEM Document 1 Filed 08/06/20 Page 4 of 20 Page ID #:4



                      1        the State of California, County of Los Angeles. (Aragon Decl. ¶ 5, Exh C.)
                      2              8.       On August 5, 2020 (after filing its Answer), Defendant received the
                      3        Notice of Initial Status Conference served by Plaintiff on July 30, 2020 by U.S. Mail.
                      4        It provided Defendant notice that the Court has set the Initial Status Conference and
                      5        attached a copy of the Minutes Order and the Initial Status Conference. (Aragon Decl.
                      6        ¶ 6, Exh D.)
                      7              9.       As of the date of this Notice of Removal, Defendant is unaware of any
                      8        other parties who have been named or served with the Summons and Complaint in
                      9        this action. (See Aragon Decl. ¶ 7.)
                   10                10.      Pursuant to 28 U.S.C. § 1446(d), the attached Exhibits A-D constitute all
                   11          process, pleadings and orders served on Defendant or filed or received by Defendant
                   12          in this action. To Defendant’s knowledge, no further processes, pleadings, or orders
                   13          related to this case have been filed in Los Angeles Superior Court or served by any
                   14          party. Additionally, to Defendant’s knowledge, no proceedings or future hearings
                   15          related hereto have been heard in Los Angeles Superior Court. Attached as Exhibit
                   16          “E” to Rebecca Aragon’s Declaration is a true and correct copy of the Los Angeles
                   17          Superior Court’s docket to date reflecting all processes, pleadings, and orders served
                   18          on Defendant or filed with the Court in this action. (Aragon Decl. ¶ 8, Exh E.)
                   19          IV.   TIMELINESS OF REMOVAL
                   20                11.      An action may be removed from state court by filing a notice of removal,
                   21          together with a copy of all process, pleadings, and orders served on the Defendant
                   22          within 30 days of service on defendant of the initial pleading. (See 28 U.S.C.
                   23          § 1446(b); Murphy Bros., Inc. v. Mitchetti Pipe Stringing, Inc., 526 U.S. 344, 354
                   24          (1999) (the 30-day removal period runs from the service of the summons and
                   25          complaint).)
                   26                12.      Here, the removal of this action is timely because Defendant filed this
                   27          Notice of Removal within thirty (30) days from July 9, 2020, when Defendant was
                   28          served with the Summons and Complaint, and within one year from the
LITTLE R MEND ELSO N, P .C .
    633 WEST 5TH STREET
         63RD FLOOR
                                                                          3.
   LOS AN GELES, CA 90071
         213.443.4300
                                           DEFENDANT’S NOTICE OF REMOVAL OF CIVIL ACTION TO FEDERAL COURT
                      Case 2:20-cv-07072-MCS-JEM Document 1 Filed 08/06/20 Page 5 of 20 Page ID #:5



                      1        commencement of this action. (28 U.S.C. § 1446(b), (c) (1); See Aragon Decl. ¶ 2.)
                      2        V.      NOTICE OF REMOVAL TO ADVERSE PARTY AND STATE COURT
                      3                13.    Contemporaneously with the filing of this Notice of Removal in the
                      4        United States District Court for the Central District of California, a true and correct
                      5        copy of this Notice will be provided to Plaintiff’s counsel of record, R. Rex Parris,
                      6        Kitty K. Szeto, John M. Bickford, and Ryan A. Crist of Parris Law Firm, 43364 10th
                      7        Street West, Lancaster, California 93534, Plaintiff’s counsel of record. (See Aragon
                      8        Decl. ¶ 9, Exh. F.) In addition, a copy of this Notice of Removal will be filed with the
                      9        Clerk of the Superior Court of the State of California, County of Los Angeles. (Id.)
                   10          VI.     REMOVAL JURISDICTION UNDER CAFA
                   11                  14.    CAFA grants United States district courts original jurisdiction over:
                   12          (a) civil class action lawsuits filed under federal or state law; (b) where the alleged
                   13          class is comprised of at least 100 individuals; (c) in which any member of a class of
                   14          plaintiffs is a citizen of a state different from any defendant; and (d) where the
                   15          matter’s amount in controversy exceeds $5,000,000, exclusive of interest and costs.
                   16          (See 28 U.S.C. § 1332(d).) CAFA authorizes removal of such actions in accordance
                   17          with 28 U.S.C. § 1446. As set forth below, this case meets each CAFA requirement
                   18          for removal, and is timely and properly removed by the filing of this Notice of
                   19          Removal.
                   20                  A.     Plaintiff Filed A Class Action Under State Law
                   21                  15.    Plaintiff filed her action as a class action based on alleged violations of
                   22          California state law. (Complaint, ¶ 1.)
                   23                  B.     The Proposed Class Contains At Least 100 Members
                   24                  16.    CAFA provides this Court with jurisdiction over a class action when “the
                   25          number of members of all proposed plaintiff classes in the aggregate [is not] less than
                   26          100.”    (28 U.S.C. § 1332(d)(5)(B).)       CAFA defines “class members” as those
                   27          “persons (named or unnamed) who fall within the definition of the proposed or
                   28          certified class in a class action.” (28 U.S.C. § 1332(d)(1)(D).) This requirement is
LITTLE R MEND ELSO N, P .C .
    633 WEST 5TH STREET
         63RD FLOOR
                                                                          4.
   LOS AN GELES, CA 90071
         213.443.4300
                                             DEFENDANT’S NOTICE OF REMOVAL OF CIVIL ACTION TO FEDERAL COURT
                      Case 2:20-cv-07072-MCS-JEM Document 1 Filed 08/06/20 Page 6 of 20 Page ID #:6



                      1        easily met in this case.
                      2              17.    As an initial matter, Plaintiff alleges in her Complaint that the “class is
                      3        estimated to be ninety-nine (99) individuals or more.” (See Complaint, ¶ 33(a)
                      4        (emphasis added).)
                      5              18.    Additionally, Defendant’s internal records demonstrate that there are well
                      6        over 100 putative class members in this case.
                      7              19.    Here, Plaintiff filed this action on behalf of herself and “[a]ll current and
                      8        former hourly-paid or non-exempt employees employed by Defendants within the
                      9        State of California at any time during the period from June 25, 2016 to final
                   10          judgment.” (Complaint, ¶ 31.) 1
                   11                20.    According to the class definition, and based on a review of Defendant’s
                   12          records from someone with personal knowledge of Defendant’s record keeping
                   13          practices, Defendant can confirm that it employed no fewer than 866 hourly,
                   14          nonexempt employees working in its California locations during the putative class
                   15          period of June 25, 2016 to the present. (See Declaration of Brent Moody in Support
                   16          of Defendant’s Removal of Civil Action to Federal Court (hereinafter “Moody
                   17          Decl.”), ¶ 3.)
                   18                C.     Defendant Is Not A Governmental Entity
                   19                21.    Under 28 U.S.C. § 1332(d)(5)(A), CAFA does not apply to class actions
                   20          where “primary defendants are States, State officials, or other governmental entities
                   21          against whom the district court may be foreclosed from ordering relief.”
                   22                22.    Here, Defendant is a limited liability company, not a state, state official,
                   23          or other government entity exempt from CAFA. (Moody Decl., ¶ 8.)
                   24

                   25

                   26          1
                                 Defendant disputes that Plaintiff is able to represent these employees on a class
                               basis, particularly those who worked in different job classifications and facilities than
                   27          Plaintiff. This Notice of Removal assumes Plaintiff’s class definition as set forth in
                               the Complaint for purposes of removal, but Defendant does not concede that such a
                   28          class definition is appropriate in this case.
LITTLE R MEND ELSO N, P .C .
    633 WEST 5TH STREET
         63RD FLOOR
                                                                         5.
   LOS AN GELES, CA 90071
         213.443.4300
                                           DEFENDANT’S NOTICE OF REMOVAL OF CIVIL ACTION TO FEDERAL COURT
                      Case 2:20-cv-07072-MCS-JEM Document 1 Filed 08/06/20 Page 7 of 20 Page ID #:7



                      1              D.       There Is Diversity Between At Least One Class Member And One
                      2                       Defendant
                      3              23.      CAFA’s minimal diversity requirement is satisfied, inter alia, when “any
                      4        member of a class of plaintiffs is a citizen of a State different from any defendant.”
                      5        (28 U.S.C. §§ 1332(d)(2)(A), 1453(b).) In a class action, only the citizenship of the
                      6        named parties is considered for diversity purposes, and not the citizenship of the class
                      7        members. (Snyder v. Harris, 394 U.S. 332, 340 (1969). Additionally, for removal
                      8        purposes, diversity must exist both at the time the action was commenced in state
                      9        court and at the time of removal. See Strotek Corp. v. Air Trans. Ass’n of Am.,
                   10          300 F.3d 1129, 1130-1131 (9th Cir. 2002). Minimal diversity of citizenship exists
                   11          here because Plaintiff and Defendant are citizens of different states.)
                   12                24.      For diversity purposes, a person is a “citizen” of the state in which she is
                   13          domiciled. (See Kantor v. Wellesley Galleries, Ltd., 704 F.2d 1088, 1090 (9th Cir.
                   14          1983); see also Kanter v. Warner-Lambert Co., 265 F.3d 853, 857 (9th Cir. 2001)
                   15          (confirming that person’s domicile is the place she resides with the intention to
                   16          remain).) Furthermore, allegations of residency in a state court complaint create a
                   17          rebuttable presumption of domicile supporting diversity of citizenship. (Lew v. Moss,
                   18          797 F.2d 747, 751 (9th Cir. 1986); see also State Farm Mut. Auto. Ins. Co. v. Dyer, 19
                   19          F.3d 514, 519 (10th Cir. 1994) (allegation by party in state court complaint of
                   20          residency “created a presumption of continuing residence in [state] and put the burden
                   21          of coming forward with contrary evidence on the party seeking to prove otherwise”);
                   22          Smith v. Simmons, No. 1:05-CV-01187-OWW-GSA, 2008 WL 744709, at *7 (E.D.
                   23          Cal. Mar. 18, 2008) (finding a place of residence provides “‘prima facie’ case of
                   24          domicile”).)
                   25                            a. Plaintiff is a citizen of California
                   26                25.      In the instant action, Plaintiff has at all times been a resident of California
                   27          and has specifically plead that she “is a citizen of the State of California.” See
                   28          Complaint, ¶ 5. Defendant has thus established by a preponderance of the evidence
LITTLE R MEND ELSO N, P .C .
    633 WEST 5TH STREET
         63RD FLOOR
                                                                            6.
   LOS AN GELES, CA 90071
         213.443.4300
                                           DEFENDANT’S NOTICE OF REMOVAL OF CIVIL ACTION TO FEDERAL COURT
                      Case 2:20-cv-07072-MCS-JEM Document 1 Filed 08/06/20 Page 8 of 20 Page ID #:8



                      1        that Plaintiff resides and is domiciled in California, and is, thus, a citizen of
                      2        California. (See id.; Lew, 797 F.2d at 751; Smith, 2008 WL 744709, at *7; State Farm
                      3        Mut. Auto. Ins. Co. v. Dyer, 19 F.3d 514, 519-20 (10th Cir. 1994) (allegation by party
                      4        in state court complaint of residency “created a presumption of continuing residence
                      5        in [state] and put the burden of coming forward with contrary evidence on the party
                      6        seeking to prove otherwise”); Smith v. Simmons, 2008 U.S. Dist. LEXIS 21162, *22
                      7        (E.D. Cal. 2008) (place of residence provides “prima facie” case of domicile).)
                      8                         b. Defendant is not a citizen of California
                      9              26.    Defendant is not a citizen of California. Section 1332(d)(10) of CAFA
                   10          provides that, “[f]or purposes of this subsection and section 1453, an unincorporated
                   11          association shall be deemed to be a citizen of the State where it has its principal place
                   12          of business and the State under whose laws it is organized.”              (28 U.S.C. §
                   13          1332(d)(10); see Ferrell v. Express Check Advance of SC LLC, 591 F.3d 698, 699-700
                   14          (4th Cir. 2010); Heckemeyer v. NRT Missouri, LLC, No. 4:12CV01532 AGF, 2013
                   15          WL 2250429, at *5-*6 (E.D. Mo. May 22, 2013) (holding that a limited liability
                   16          company is properly considered “an unincorporated association” within the meaning
                   17          of § 1332(d)(10), and thus is deemed to be a citizen of the state both where it has its
                   18          principal place of business and the state under whose laws it is organized). )
                   19                27.    Defendant is, and was at the time this action was commenced, organized
                   20          under the laws of the State of Minnesota. (Moody Decl., ¶ 9.) Defendant maintains its
                   21          principal place of business in Illinois, which is where the Defendant’s corporate
                   22          headquarters are located and where Defendant’s corporate books are maintained. (Id.)
                   23          Defendant’s executive and administrative offices are also located in Illinois. (Id.)
                   24                28.    The presence of Doe defendants in this case has no bearing on diversity
                   25          with respect to removal. (See 28 U.S.C. § 1441(b)(1) (“In determining whether a civil
                   26          action is removable on the basis of the jurisdiction under section 1332(a) of this title,
                   27          the citizenship of defendants sued under fictitious names shall be disregarded.”).)
                   28                29.    Accordingly, the named Plaintiff is a citizen of the State of California,
LITTLE R MEND ELSO N, P .C .
    633 WEST 5TH STREET
         63RD FLOOR
                                                                         7.
   LOS AN GELES, CA 90071
         213.443.4300
                                           DEFENDANT’S NOTICE OF REMOVAL OF CIVIL ACTION TO FEDERAL COURT
                      Case 2:20-cv-07072-MCS-JEM Document 1 Filed 08/06/20 Page 9 of 20 Page ID #:9



                      1        while Defendant is a citizen of the States of Minnesota and Illinois. Therefore,
                      2        complete diversity exists for purposes of CAFA jurisdiction because the named parties
                      3        are citizens of different states. (See 28 U.S.C. §§ 1332(d)(2)(A), §1453.)
                      4              E.     The Amount In Controversy Exceeds $5,000,0002
                      5              30.      This Court has jurisdiction under CAFA, which authorizes the removal
                      6        of class actions in which, among the other factors mentioned above, the amount in
                      7        controversy for all class members exceeds $5,000,000. (28 U.S.C. § 1332(d).)
                      8              31.    The Supreme Court, in Dart Cherokee Basin Operating Co. v. Owens,
                      9        135 S. Ct. 547 (2014), recognized that “as specified in § 1446(a), a defendant’s notice
                   10          of removal need include only a plausible allegation that the amount in controversy
                   11          exceeds the jurisdictional threshold.” (Id. at 554.) Only if the plaintiff contests or the
                   12          court questions the allegations of the notice of removal is supporting evidence
                   13          required. Id. Otherwise, “the amount-in-controversy allegation of a defendant seeking
                   14          federal-court adjudication should be accepted” just as a plaintiff’s amount-in-
                   15          controversy allegation is accepted when a plaintiff invokes federal court jurisdiction.
                   16          (Id. at 549-50.)
                   17                32.    “The claims of the individual class members shall be aggregated to
                   18          determine whether the matter in controversy exceeds” the jurisdictional minimum. 28
                   19          U.S.C. § 1332(d)(6). “In measuring the amount in controversy, a court must assume
                   20          that the allegations of the complaint are true and that a jury will return a verdict for the
                   21          plaintiff on all claims made in the complaint.” (Kenneth Rothschild Trust v. Morgan
                   22          Stanley Dean Witter, 199 F. Supp. 2d 993, 1001 (C.D. Cal. 2002).)
                   23                33.    For purposes of determining whether a defendant has satisfied the
                   24          amount in controversy requirement, the Court must presume that the Plaintiff will
                   25          prevail on her claims. Kenneth Rothschild Trust v. Morgan Stanley Dean Witter,
                   26
                               2
                                 The alleged damages calculations contained herein are for purposes of removal only.
                   27          Defendant denies that Plaintiff or the putative class are entitled to any relief
                               whatsoever and expressly reserves the right to challenge Plaintiff’s alleged damages in
                   28          this case.
LITTLE R MEND ELSO N, P .C .
    633 WEST 5TH STREET
         63RD FLOOR
                                                                          8.
   LOS AN GELES, CA 90071
         213.443.4300
                                           DEFENDANT’S NOTICE OF REMOVAL OF CIVIL ACTION TO FEDERAL COURT
                   Case 2:20-cv-07072-MCS-JEM Document 1 Filed 08/06/20 Page 10 of 20 Page ID #:10



                      1        199 F. Supp. 2d 993, 1001 (C.D. Cal. 2002) (citing Burns v. Windsor Ins. Co., 31 F.
                      2        3d 1092, 1096 (11th Cir. 1994) (stating that the amount in controversy analysis
                      3        presumes that “‘plaintiff prevails on liability’”) (other internal citation omitted)).
                      4        The ultimate inquiry is what amount is put “in controversy” by plaintiff’s complaint,
                      5        not what defendant might actually owe. Rippee v. Boston Mkt. Corp., 408 F. Supp. 2d
                      6        982, 986 (S.D. Cal. 2005); accord Ibarra v. Manheim Inv., Inc. 775 F.3d 1193, 1198
                      7        n.1 (9th Cir. 2015) (explaining that even when the court is persuaded the amount in
                      8        controversy exceeds $5,000,000, defendants are still free to challenge the actual
                      9        amount of damages at trial because they are only estimating the amount in
                   10          controversy); Schere v. Equitable Life Assurance Soc’y of the U.S., 347 F.3d 394, 399
                   11          (2d Cir. 2003) (recognizing that the ultimate or provable amount of damages is not
                   12          what is considered in the removal analysis; rather, it is the amount put in controversy
                   13          by the plaintiff’s complaint); Patel v. Nike Retail Servs., 58 F. Supp. 3d 1032, 1040
                   14          (N.D. Cal. 2014) (“But a defendant is not required to admit, and is certainly not
                   15          required to prove, the truth of plaintiff's assertions before invoking diversity
                   16          jurisdiction.”).
                   17                 34.    Defendant denies the validity and merit of Plaintiff’s claims, the legal
                   18          theories they are based upon, and Plaintiff’s request for monetary and other relief.
                   19          For purposes of removal, however, and without conceding that Plaintiff or the putative
                   20          class is entitled to any damages or penalties whatsoever, it is apparent that the
                   21          aggregated claims of the putative class establishes, by a preponderance of evidence,
                   22          that the amount in controversy exceeds the jurisdictional minimum of $5,000,000.
                   23                 35.    Plaintiff asserts eleven causes of action on behalf of a class of all current
                   24          and former non-exempt employees of Defendants in the State of California. See
                   25          generally Complaint. In her Prayer for Relief, Plaintiff seeks damages including
                   26          compensation for unpaid wages and overtime, premium wages, penalties, interest,
                   27          special damages, attorneys’ fees and costs, and punitive damages. (See Complaint,
                   28          Prayer for Relief ¶¶ 1-61. )
LITTLE R MEND ELSO N, P .C .
    633 WEST 5TH STREET
         63RD FLOOR
                                                                          9.
   LOS AN GELES, CA 90071
         213.443.4300
                                            DEFENDANT’S NOTICE OF REMOVAL OF CIVIL ACTION TO FEDERAL COURT
                   Case 2:20-cv-07072-MCS-JEM Document 1 Filed 08/06/20 Page 11 of 20 Page ID #:11



                      1              36.       Although Plaintiff asserts eleven causes of action on behalf of the
                      2        putative class, Defendant calculates the amount in controversy in this Notice based on
                      3        only six of Plaintiff’s claims. Nevertheless, the $5 million jurisdictional threshold is
                      4        easily met.
                      5                              a.     There Is Over $1,300,000.00 In Controversy Based On
                                                            Plaintiff’s Failure To Pay Minimum Wages Claim.
                      6
                                     37.       In her First Cause of Action, Plaintiff alleges that “[d]uring the relevant
                      7
                               time period, Defendants regularly failed to pay minimum wage to Plaintiff and the
                      8
                               other class members as required, pursuant to California Labor Code sections 1194,
                      9
                               1197, and 1197.1.” (Complaint, ¶ 37.)
                   10
                                     38.       Although Plaintiff does not allege any factual details for this claim,
                   11
                               Plaintiff seeks unpaid wages for off-the-clock work (since Plaintiff’s hourly rate well
                   12
                               exceeded the minimum wage) on behalf of every class member as a matter of policy
                   13
                               and practice.
                   14
                                     39.       According to Defendant’s records, Defendant employed an estimated 866
                   15
                               employees that collectively worked approximately 78,700 workweeks between June
                   16
                               25, 2016 and the present per the four-year statute of limitations. (See Cortez, 23 Cal.
                   17
                               4th at 179; Moody Decl. ¶¶ 3-5). The average hourly wage for employees working in
                   18
                               Defendant’s California locations is approximately $16.83 per hour. Moody Decl. ¶ 4.
                   19
                               Applying a conservative assumption that Plaintiff and the putative class seeks 1 hour
                   20
                               per week of wages for off-the-clock work at the average hourly wage of $16.83 (not
                   21
                               duplicative of the above overtime claim), then Plaintiff therefore seeks a sum of at
                   22
                               least $1,323,521.00 on behalf of the putative class. This amount is calculated as
                   23
                               follows: 78,700 workweeks x $16.83 per hour x 1 hour per week.
                   24
                                                     b.     There Is Over $1.9 Million In Controversy Based On
                   25                                       Plaintiff’s Overtime Claim.
                   26                40.       Plaintiff alleges in her Second Cause of Action on behalf of the putative
                   27          class that “[d]uring the relevant time period, Defendants intentionally and willfully
                   28          failed to pay overtime wages owed to Plaintiff and the other class members.”
LITTLE R MEND ELSO N, P .C .
    633 WEST 5TH STREET
         63RD FLOOR
                                                                           10.
   LOS AN GELES, CA 90071
         213.443.4300
                                           DEFENDANT’S NOTICE OF REMOVAL OF CIVIL ACTION TO FEDERAL COURT
                   Case 2:20-cv-07072-MCS-JEM Document 1 Filed 08/06/20 Page 12 of 20 Page ID #:12



                      1        (Complaint, ¶ 46.)
                      2              41.    California Labor Code § 510 requires that employers pay nonexempt
                      3        employees one-and-one-half times their regular rate for all hours worked over eight in
                      4        a day or 40 in a week. Additionally, nonexempt employees must be paid one-and-
                      5        one-half times their regular rate for the first eight hours worked on the seventh day
                      6        worked in a single workweek. Employers must also pay double time for all hours
                      7        worked over 12 in a day, and for all hours worked in excess of eight on the seventh
                      8        consecutive day of work in a single workweek. Cal. Lab. Code § 510(a). The statutory
                      9        period for recovery under California Labor Code section 510 is calculated under a
                   10          four-year statute of limitations. See Cal. Code Civ. Proc. § 338(a) (setting a three-year
                   11          period); Cal. Bus. & Prof. Code § 17208 (the three-year statute of limitations can be
                   12          extended to four years through the pleading of a companion claim under the UCL).
                   13                42.    Plaintiff seeks unpaid overtime wages for off-the-clock work on behalf of
                   14          every class member as a matter of policy and practice. To determine the monetary
                   15          amount in controversy for Plaintiff’s overtime claim, the total number of hours
                   16          worked unpaid by Plaintiff and the putative class that would have been considered
                   17          overtime hours is multiplied by one and one-half times their respective regular rates of
                   18          pay rate in effect during the time the overtime was allegedly worked.
                   19                43.    As noted above, the average hourly rate for non-exempt employees who
                   20          worked in its California locations was approximately $16.83 per hour, with an
                   21          overtime rate of approximately $25.24 per hour. (Moody Decl. ¶ 4.) The putative class
                   22          of approximately 866 employees worked an estimated 78,700 weeks between June 25,
                   23          2016, (four years prior to the date of filing, per the statute of limitations) and the
                   24          present. (Moody Decl. ¶¶ 3, 5.) Conservatively assuming that Plaintiff alleges each
                   25          class member worked one uncompensated overtime hour per week, the total Plaintiff
                   26          seeks for uncompensated overtime is $1,986,388.00. This amount is calculated as
                   27          follows: 78,700 workweeks x $25.24 per hour x 1 overtime hour per week.
                   28
LITTLE R MEND ELSO N, P .C .
    633 WEST 5TH STREET
         63RD FLOOR
                                                                        11.
   LOS AN GELES, CA 90071
         213.443.4300
                                           DEFENDANT’S NOTICE OF REMOVAL OF CIVIL ACTION TO FEDERAL COURT
                   Case 2:20-cv-07072-MCS-JEM Document 1 Filed 08/06/20 Page 13 of 20 Page ID #:13



                      1              44.    In sum, although Defendant vigorously denies Plaintiff’s allegations,
                      2        including the alleged damages, if Plaintiff were to prevail on her overtime claim with
                      3        respect to herself and the putative class, the amount in controversy with respect to that
                      4        claim alone could be more than $1,986,388.00.
                      5                             c.   There Is Over $13 Million In Controversy Based On
                                                         Plaintiff’s Meal And Rest Break Claims.
                      6
                                     45.    Plaintiff alleges in her Third Cause of Action on behalf of the putative
                      7
                               class that “Defendants failed to provide Plaintiff and the other class members the
                      8
                               required rest and meal periods during the relevant time period as required under the
                      9
                               Industrial Welfare Commission Wage Orders and/or applicable Labor Codes, thus
                   10
                               they are entitled to any and all applicable penalties.” (Complaint, ¶ 18.) Plaintiff
                   11
                               further alleges that “[d]uring the relevant time period, Plaintiff and the other class
                   12
                               members… were required to work for periods longer than five (5) hours without an
                   13
                               uninterrupted meal period of not less than thirty (30) minutes.” (Id. at ¶¶ 54-55.)
                   14
                               Plaintiff additionally contends that “Defendants engaged in a uniform policy and
                   15
                               systematic scheme of wage abuse against their hourly paid employees.” (Id. at ¶17
                   16
                               (emphasis added).)
                   17
                                     46.    Plaintiff additionally alleges in her Fourth Cause of Action on behalf of
                   18
                               the putative class that “[d]uring the relevant time period, Defendants willfully required
                   19
                               Plaintiff and the other class members to work during rest periods and failed to pay
                   20
                               Plaintiff and the other class members the full rest period premium for work performed
                   21
                               during rest periods.” (Complaint, ¶¶ 65-66.)
                   22
                                     47.    Based on Defendant’s review of records, Defendant employed no fewer
                   23
                               than a total of 866 hourly, nonexempt employees working in its California locations
                   24
                               during the putative class period of June 25, 2016 to the present. (Moody Decl., ¶ 3.)
                   25
                               The average hourly rate earned by the hourly non-exempt employees who work in the
                   26
                               Defendant’s California locations is approximately $16.83 per hour. (Id. at ¶ 4.) These
                   27
                               employees collectively worked a total of approximately 78,700 workweeks from June
                   28
LITTLE R MEND ELSO N, P .C .
    633 WEST 5TH STREET
         63RD FLOOR
                                                                        12.
   LOS AN GELES, CA 90071
         213.443.4300
                                           DEFENDANT’S NOTICE OF REMOVAL OF CIVIL ACTION TO FEDERAL COURT
                   Case 2:20-cv-07072-MCS-JEM Document 1 Filed 08/06/20 Page 14 of 20 Page ID #:14



                      1        25, 2016 through the present. (Id.)
                      2              48.    As explained above, Plaintiff alleges a “uniform policy and systematic
                      3        scheme” of failure to provide meal and rest breaks, and Plaintiff accordingly asserts a
                      4        100% violation rate (i.e., that Defendant would be liable for a meal period violation
                      5        for each shift that was more than 5 hours; and that Defendant would be liable for a rest
                      6        period violation for each shift that was more than 4 hours). See id.; see also Duberry v.
                      7        J. Crew Group, Inc., Case No. 2:14-cv-08810-SVW-MRW, 2015 U.S. Dist. LEXIS
                      8        99171, * 7 (C.D. Cal. Jul. 28, 2015) (100% violation rate may be based on allegations
                      9        of a uniform noncompliant practice).
                   10                49.    If an employer fails to provide an employee a meal or a rest period in
                   11          accordance with California law, the employer must pay one additional hour of pay at
                   12          the employee’s regular rate of pay for each workday that the meal or rest period are
                   13          not provided. Cal. Labor Code, § 226.7.
                   14                50.    Plaintiff’s cause of action for violating the UCL extends the statute of
                   15          limitations on Plaintiff’s meal and rest break causes of action to four years, back to
                   16          June 25, 2016. See Cal. Bus. & Prof. Code § 17208; Cortez v. Purolater Air Filtration
                   17          Products Co., 23 Cal.4th 163, 178-79 (2000) (four-year statute of limitations for
                   18          restitution of wages under the UCL). As such, the class period runs from June 25,
                   19          2016 through the date of trial.
                   20                51.    Therefore, the potential liability for Plaintiff’s meal break claim for the
                   21          statutory period of June 25, 2016 through the present amounts to approximately
                   22          $6,622,605.00. This amount is calculated as follows: 78,700 workweeks x 5 meal
                   23          period violations per week x $16.83 average meal period penalty per violation.
                   24                52.    Finally, the potential liability for Plaintiff’s rest break claim for the
                   25          statutory period of June 25, 2016 through the present amounts to approximately
                   26          $6,622,605.00. This amount is calculated as follows: 78,700 workweeks x 5 rest
                   27          period violations per week x $16.83 average rest period penalty per violation.
                   28
LITTLE R MEND ELSO N, P .C .
    633 WEST 5TH STREET
         63RD FLOOR
                                                                         13.
   LOS AN GELES, CA 90071
         213.443.4300
                                           DEFENDANT’S NOTICE OF REMOVAL OF CIVIL ACTION TO FEDERAL COURT
                   Case 2:20-cv-07072-MCS-JEM Document 1 Filed 08/06/20 Page 15 of 20 Page ID #:15



                      1                            d.    There Is Over $1.8 Million In Controversy Based On
                                                         Plaintiff’s Waiting-Time Penalties Claim
                      2
                                     53.    Plaintiff’s Fifth Cause of Action is for statutory waiting-time penalties
                      3
                               under California Labor Code sections 201-203. (See Complaint, ¶¶ 69-74.) Plaintiff
                      4
                               contends “[d]uring the relevant time period, Defendants intentionally and willfully
                      5
                               failed to pay Plaintiff and the other class members their wages, earned and unpaid,
                      6
                               within seventy-two (72) hours of Plaintiff and the other class members leaving
                      7
                               Defendants’ employ.” (Id. at ¶ 71.) The statute of limitations for Plaintiff’s Cal. Lab.
                      8
                               Code § 203 waiting time penalty claim is three years. Pineda v. Bank of America, N.A.,
                      9
                               50 Cal. 4th 1382, 1935 (2010) (“no one disputes that when an employee sues to
                   10
                               recover both unpaid final wages and the resulting section 203 penalties, the suit is
                   11
                               governed by the same three-year limitations period that would apply had the employee
                   12
                               sued to recover only the unpaid wages”).
                   13
                                     54.    Plaintiff demands up to thirty (30) days of pay as penalty for not paying
                   14
                               all wages due at time of termination for the putative class. (See Complaint, ¶ 74.)
                   15
                                     55.    Defendant denies the validity and merit of Plaintiff’s waiting time
                   16
                               penalties claim. However, for purposes of removal, based on a preliminary review of
                   17
                               its records, Defendant estimates that 499 employees have separated from employment
                   18
                               since June 25, 2016. (See Moody Decl., ¶ 7.) The average hourly rate for these
                   19
                               terminated non-exempt employees during the class period is $15.30. (Id.)
                   20
                                     56.    Although Defendant denies Plaintiff’s allegations, including any alleged
                   21
                               damages, based on the reasonable assumption that the putative class members would
                   22
                               receive waiting time penalties for thirty days, an estimate of the amount in controversy
                   23
                               related solely to waiting time penalties is $1,832,328.00. This amount is calculated as
                   24
                               follows: 8 hours/day x 30 days x $15.30 average hourly rate x 499 employees =
                   25
                               $1,832,328.00.
                   26
                               ///
                   27
                               ///
                   28
LITTLE R MEND ELSO N, P .C .
    633 WEST 5TH STREET
         63RD FLOOR
                                                                        14.
   LOS AN GELES, CA 90071
         213.443.4300
                                           DEFENDANT’S NOTICE OF REMOVAL OF CIVIL ACTION TO FEDERAL COURT
                   Case 2:20-cv-07072-MCS-JEM Document 1 Filed 08/06/20 Page 16 of 20 Page ID #:16



                      1                            e.     There Is At Least $525,000 In Controversy Based On
                                                          Plaintiff’s Wage Statement Penalty Claim.
                      2
                                     57.    Plaintiff’s Sixth Cause of Action is for wage statement penalties under
                      3
                               California Labor Code section 226. (See Complaint, ¶¶ 75-78.) Plaintiff alleges that
                      4
                               “Defendants intentionally and willfully failed to provide Plaintiff and the other class
                      5
                               members with complete and accurate wage statements.” (Id. at 77.) Plaintiff has
                      6
                               claimed a “uniform policy and systematic scheme of wage abuse,” alleging a 100%
                      7
                               violation rate based on her wage statement claim. (See id. at ¶¶ 17, 75-78.) Therefore,
                      8
                               every class member would be entitled to wage statement penalties for every pay
                      9
                               period from in the statutory period based on Plaintiff’s allegations.
                   10
                                     58.    Section 226 provides for a $50 penalty for the each pay period in which a
                   11
                               violation occurs, up to $4,000. California Labor Code section 226 has a one-year
                   12
                               statute of limitations. Cal. Code Civ. Proc., § 340(a).
                   13
                                     59.    Defendant’s hourly, non-exempt employees who work in California are
                   14
                               issued wage statements every other week. (Moody Decl. ¶ 5.) According to
                   15
                               Defendant’s records, between June 25, 2019 through the present, Defendant issued
                   16
                               approximately 10,500 wage statements to these employees. (Id.)
                   17
                                     60.    Potential liability for Plaintiff’s claim for wage statement penalties
                   18
                               amounts to at least $525,000.00. This amount is calculated as follows: $50 penalty x
                   19
                               10,500 wage statements.3
                   20
                                                   f.     The Ninth Circuit’s Benchmark Of 25 Percent Of The
                   21                                     Amount Recoverable For An Award Of Attorneys’ Fees
                                                          In Class Actions Requires Over $1 Million To Be Added
                   22                                     To The Amount In Controversy.
                   23                61.    Plaintiff seeks to recover attorneys’ fees by way of her Complaint.
                   24          Complaint ¶¶ 1, 33, 48, and 49; Prayer for Relief, ¶ 9, 15, 22, 29, 35, 40, 45, 49, 53,
                   25

                   26          3
                                 Because there are approximately 58 weeks (or approximately 29 pay periods)
                               between June 25, 2019 through August 9, 2020, no individual class member has
                   27          reached the $4,000 maximum on penalties provided for under Labor Code section
                               226. (i.e., 29 wage statements x $50 penalty = $1,450 maximum in penalties per
                   28          employee.)
LITTLE R MEND ELSO N, P .C .
    633 WEST 5TH STREET
         63RD FLOOR
                                                                         15.
   LOS AN GELES, CA 90071
         213.443.4300
                                           DEFENDANT’S NOTICE OF REMOVAL OF CIVIL ACTION TO FEDERAL COURT
                   Case 2:20-cv-07072-MCS-JEM Document 1 Filed 08/06/20 Page 17 of 20 Page ID #:17



                      1        and 60. It is well settled that, in determining whether a complaint meets the amount in
                      2        controversy requirement, a court should consider the aggregate value of claims as well
                      3        as attorney’s fees. See, e.g., Bell v. Preferred Life Assurance Soc’y, 320 U.S. 238
                      4        (1943); Galt G/S v. JSS Scandinavia, 142 F.3d 1150, 1155-56 (9th Cir. 1998)
                      5        (attorneys’ fees may be taken into account to determine jurisdictional amounts). In
                      6        fact, the Ninth Circuit has an established benchmark of 25 percent of the amount
                      7        recoverable for an award of attorneys’ fees in class actions. See Staton v. Boeing Co.,
                      8        327 F.3d 938, 968 (9th Cir. 2003) (“This circuit has established 25% of the common
                      9        fund as a benchmark award for attorney fees”); Hanlon v. Chrysler Corp., 150 F.3d
                   10          1011, 1029 (9th Cir. 1998) (same). This 25 percent figure has been repeatedly relied
                   11          upon by the courts to determine the amount in controversy for removal purposes.
                   12          Altamirano v. Shaw Indus., Inc., No. C-13-0939 EMC, 2013 WL 2950600, at *13
                   13          (N.D. Cal. June 14, 2013) (including 25 percent attorneys’ fees to increase the amount
                   14          in controversy to above $5 million CAFA threshold); Giannini v. Nw. Mut. Life Ins.
                   15          Co., No. C 12-77 CW, 2012 WL 1535196, at *4 (N.D. Cal. Apr. 30, 2012) (same).
                   16                62.    In California, where wage and hour class actions have settled prior to
                   17          trial for millions of dollars, it is not uncommon for an attorneys’ fee award to be 25
                   18          percent to 30 percent of the settlement and, thus even a conservative estimate of
                   19          attorneys’ fees in this matter would be far in excess of $1 million.4
                   20                63.    Furthermore, in affirmatively ruling that attorney’s fees “may be included
                   21          in the amount in controversy,” (Galt G/S, 142 F.3d at 1155), the Ninth Circuit “must
                   22
                               4
                                 See Abasi v. HCA, the Healthcare Co. Inc., C.D. Cal. No. CV 03-7606 (May 9,
                   23          2005) (approving $4.75 million settlement for claims of unpaid overtime, meal and
                               rest break periods; attorney’s fee award totaling over $1.2 million (25 percent)); Burns
                   24          v. Merrill Lynch, N.D. Cal. No. 3:04-cv-04135 (August 2005) (approving $37 million
                               settlement for claims of failure to pay overtime; attorneys’ fees of $9.25 million (25
                   25          percent)); Coldiron v. Pizza Hut-Yum! Brands, Inc., C.D. Cal. No. 03-5865 (June
                               2006) (approving $12.5 million settlement for alleged improperly classified restaurant
                   26          managers as exempt from overtime with attorneys’ fees of $3.125 million (25
                               percent)); Mousai v. E-Loan, Inc., N.D. Cal. No. 3:06-cv-01993-SI (January 12, 2007)
                   27          (preliminary approval of settlement of $13.6 million for claims of unpaid overtime,
                               and meal and rest break violations; attorneys’ fees award estimated at $3.4 million
                   28          (25%)).
LITTLE R MEND ELSO N, P .C .
    633 WEST 5TH STREET
         63RD FLOOR
                                                                         16.
   LOS AN GELES, CA 90071
         213.443.4300
                                           DEFENDANT’S NOTICE OF REMOVAL OF CIVIL ACTION TO FEDERAL COURT
                   Case 2:20-cv-07072-MCS-JEM Document 1 Filed 08/06/20 Page 18 of 20 Page ID #:18



                      1        have anticipated that district courts would project fees beyond removal.” Simmons,
                      2        209 F. Supp. 2d at 1034-35. Just as the “court determines the amount in controversy
                      3        based on the damages that can reasonably be anticipated at the time of removal,” it
                      4        also must “measure . . . fees . . . that can reasonably be anticipated at the time of
                      5        removal, not merely those already incurred.” Id.; see also Cagle, 2014 WL 651923, at
                      6        *10-11 (holding that an estimate of the amount of attorney hours through trial was a
                      7        reasonable estimate for purposes of determining amount in controversy); Brady v.
                      8        Mercedes-Benz USA, Inc., 243 F.Supp.2d 1004, 1010-11 (N.D. Cal. 2002) (holding
                      9        that for determining amount in controversy, attorneys’ fees should be assessed through
                   10          trial, and finding amount in controversy met in part by reasonable estimate of fees).
                   11          Therefore, the Court may consider a 25 percent attorney’s fees award for the purposes
                   12          of calculating the amount in controversy.
                   13                64.    Based on Plaintiff’s allegations, the amount in controversy for just
                   14          unpaid overtime, unpaid minimum wages, meal and rest break premiums, and waiting
                   15          time and wage statement penalties is $18,912,447.00. This subtotal far exceeds
                   16          $5,000,000 absent any inclusion of attorneys’ fees. However, taking into account
                   17          attorneys’ fees at the benchmark percentage of 25 percent further increases the amount
                   18          in controversy by $4,728,111.75 for a total amount in controversy of $23,640,558.75.
                   19          VII. SUMMARY OF AMOUNT IN CONTROVERY5
                   20                65.    Removal of this action is therefore proper, as the aggregate value of
                   21          Plaintiff’s class causes of action for unpaid minimum wages, unpaid overtime, meal
                   22          and rest break premiums, waiting time penalties, wage statement penalties, and
                   23          attorneys’ fees are well in excess of the CAFA jurisdictional requirement of $5
                   24          million. See 28 U.S.C. § 1332(d)(2):
                   25

                   26          5
                                Plaintiff also allege class action claims for Fraud, Negligent Misrepresentation,
                               Breach of Contract, Accounting, and Violation of California Business & Professions
                   27          Code. (Aragon Decl, ¶ 2, Exh. A, Complaint, ¶¶ 79-124, Prayer for Relief, ¶¶ 42-59).
                               The above-mentioned would only be above and beyond the $23,640,558.75 amount in
                   28          controversy.
LITTLE R MEND ELSO N, P .C .
    633 WEST 5TH STREET
         63RD FLOOR
                                                                       17.
   LOS AN GELES, CA 90071
         213.443.4300
                                           DEFENDANT’S NOTICE OF REMOVAL OF CIVIL ACTION TO FEDERAL COURT
                   Case 2:20-cv-07072-MCS-JEM Document 1 Filed 08/06/20 Page 19 of 20 Page ID #:19



                      1
                                     Plaintiff’s Alleged Claim                    Amount in Controversy
                      2
                               Unpaid Minimum Wages                                     $1,323,521.00
                      3

                      4
                               Unpaid Overtime                                          $1,986,388.00

                      5
                               Meal Break Premiums                                      $6,622,605.00

                      6        Rest Break Premiums                                      $6,622,605.00

                      7        Waiting Time Penalties                                   $1,832,328.00

                      8        Wage Statement Penalties                                  $525,000.00

                      9        TOTAL (w/o attorney’s fees)                             $18,912,447.00

                   10          Attorneys’ Fees                                          $4,728,111.75
                   11          AMOUNT IN CONTROVERSY                                   $23,640,558.75
                   12                 66.    Accordingly, although Defendant denies Plaintiff’s claims as alleged in
                   13          the Complaint, the jurisdictional minimum is satisfied for purposes of determining the
                   14          amount in controversy, as it exceeds the $5,000,000 threshold required under CAFA.
                   15          See 28 U.S.C. § 1332(d)(2).
                   16          VIII. CONCLUSION
                   17                 67.    For the reasons set forth above, the Complaint is removable to this Court
                   18          pursuant to 28 U.S.C. § 1332(d). Pursuant to 28 U.S.C. § 1446(b), the Notice of
                   19          Removal was filed within thirty (30) days of service on any defendant of a paper
                   20          providing notice that a basis for removal of this action exists.
                   21          ///
                   22          ///
                   23          ///
                   24          ///
                   25          ///
                   26          ///
                   27          ///
                   28
LITTLE R MEND ELSO N, P .C .
    633 WEST 5TH STREET
         63RD FLOOR
                                                                         18.
   LOS AN GELES, CA 90071
         213.443.4300
                                            DEFENDANT’S NOTICE OF REMOVAL OF CIVIL ACTION TO FEDERAL COURT
                   Case 2:20-cv-07072-MCS-JEM Document 1 Filed 08/06/20 Page 20 of 20 Page ID #:20



                      1              68.    WHEREFORE, Defendant prays that this civil action be removed from
                      2        the Superior Court of the State of California, County of Los Angeles, to the United
                      3        States District Court for the Central District of California, Western Division, and
                      4        requests that this Court assume full jurisdiction over this matter as provided by law.
                      5
                               Dated: August 6, 2020                      Respectfully submitted,
                      6

                      7

                      8                                                   /s/ Rebeca Aragon
                                                                          REBECCA ARAGON
                      9                                                   HOVANNES G. NALBANDYAN
                                                                          LAURA E. SCHNEIDER
                   10                                                     LITTLER MENDELSON, P.C.
                                                                          Attorneys for Defendant
                   11                                                     FREEDOMROADS, LLC
                                                                          (erroneously sued as
                   12                                                     FREEDOMROADS, LLC d/b/a
                                                                          CAMPING WORLD)
                   13

                   14

                   15

                   16

                   17

                   18

                   19
                   20

                   21

                   22

                   23

                   24

                   25

                   26
                   27

                   28
LITTLE R MEND ELSO N, P .C .
    633 WEST 5TH STREET
         63RD FLOOR
                                                                        19.
   LOS AN GELES, CA 90071
         213.443.4300
                                           DEFENDANT’S NOTICE OF REMOVAL OF CIVIL ACTION TO FEDERAL COURT
